               Case 3:17-cv-05760-BHS Document 165 Filed 04/10/19 Page 1 of 4



 1                                                             HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT TACOMA
 7
     HP TUNERS, LLC, a Nevada limited liability )
 8
     company,                                   ) CASE NO. 3:17-cv-05760-BHS
                                                )
 9                        Plaintiff,            ) DECLARATION OF ANDREW P.
                                                ) BLEIMAN, ESQ. IN SUPPORT OF
10         vs.                                  ) PLAINTIFF’S MOTION FOR
                                                ) PROTECTIVE ORDER TO ADJOURN
11   KEVIN SYKES-BONNETT and SYKED              ) OR MODIFYING THE SUBPOENA OF
     ECU TUNING INCORPORATED, a                 ) KENNETH CANNATA
12   Washington corporation, and JOHN           )
     MARTINSON,                                 )
13
                                                )
                          Defendants.           )
14

15                   I, Andrew P. Bleiman, Esq., of full age and competency, do hereby certify and say
16   as follows:
17            1.     I am of legal age, have personal knowledge of the facts provided herein and, if
18   called as a witness, could and would testify competently to those facts.
19            2.     I am a licensed attorney in the State of Illinois and am a member in good standing
20   of the Illinois bar.
21            3.     I have been a licensed attorney in the State of Illinois since 1998.
22            4.     I have been admitted to practice in connection with this matter on a pro hac vice
23   basis.
24            5.     I am a partner with the law firm Marks & Klein, LLP.
25            6.     I am lead counsel to HP Tuners, LLC (“HP Tuners” or “Plainitff”) in connection

     DECLARATION OF ANDREW P. BLEIMAN, ESQ. - 1                    Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                              PO Box 611
                                                                                               Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
              Case 3:17-cv-05760-BHS Document 165 Filed 04/10/19 Page 2 of 4



 1   with this matter.
 2          7.      This Declaration is submitted in support of Plaintiff’s Motion for Protective Order
 3   to Adjourn or Modify the Subpoena of Kenneth Cannata.
 4          8.      On April 9, 2019, I was copied on an email from Phil Mann, counsel to
 5   defendants Kevin-Sykes-Bonnett and Syked ECU Tuning, Inc. (“Defendants”) to Bert Larsen,
 6   counsel for Kenneth Cannata (“Cannata”) issuing a subpoena for deposition and the production
 7   of documents to Cannata (the “Subpoena”), and simultaneously serving me with the Subpoena.
 8          9.      The Subpoena is dated April 9, 2019, and demands Cannata appear for deposition
 9   and produce documents on April 19, 2019, a mere ten (10) days after its issuance. A true and
10   correct copy of the Subpoena is attached hereto as Exhibit A.
11          10.     Plaintiff has obtained detailed evidence that Cannata, a former owner of HP
12   Tuners, conspired with Defendants since before his interest in HP Tuners was purchased,
13   misappropriated HP Tuners’ intellectual property, and unlawfully provided HP Tuners’
14   intellectual property to Defendants. As such, Cannata is a crucial witness to Plaintiff in this
15   matter, and Plaintiff’s preparation for Cannata’s deposition will require a significant time
16   commitment.
17          11.     I will not have sufficient time to prepare for Cannata’s deposition if it is held on
18   April 19, 2019. I am based in Illinois. Today, April 10, 2019, I am in Reno, Nevada for the
19   deposition of Bobbie Cannata, Kenneth Cannata’s wife and a shareholder in Syked EDU Tuning,
20   Inc. Next week, on April 16, 2019, I will be traveling to Quebec City, Quebec for the April 17,
21   2019 deposition of Christopher Breton-Jean, also in connection with this matter. We scheduled
22   the deposition of Mr. Breton-Jean on that day as an accommodation to Mr. Sykes-Bonnett
23   because of his scheduled family vacation.
24          12.     In addition, expert reports in this matter are due April 22, 2019, and I will need to
25   devote substantial time to their preparation next week. Finally, the Passover holiday, which I

     DECLARATION OF ANDREW P. BLEIMAN, ESQ. - 2                  Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
              Case 3:17-cv-05760-BHS Document 165 Filed 04/10/19 Page 3 of 4



 1   celebrate, is set to begin on the April 19, 2019, the date Defendants demand to depose Cannata.
 2   Accordingly, the other, previously negotiated and scheduled dates and deadlines in this matter, as
 3   well as my religious commitments, will preclude me from adequately preparing for the Cannata
 4   deposition before April 19, 2019.
 5          13.     Given these numerous constraints, upon receiving the Subpoena, I immediately
 6   reached out to Defendants’ counsel, Phil Mann, to discuss rescheduling Cannata’s deposition.
 7   Defendants’ counsel abruptly and unreasonably, without adequate explanation, refused to do so.
 8          14.     Although I have unilaterally scheduled other depositions in connection with this
 9   matter, as I am entitled to do under the Federal Rules of Civil Procedure, I have never used the
10   unilateral scheduling of a deposition as a tactical device to gain an unfair advantage in the
11   proceedings.
12          I declare under penalty of perjury under the laws of the United States of America the
13   foregoing is true and correct to the best of my knowledge.
14          Executed on April 10, 2019.
15                                        By:     s/ Andrew P. Bleiman
                                                  Andrew P. Bleiman
16

17

18

19

20

21

22

23

24

25


     DECLARATION OF ANDREW P. BLEIMAN, ESQ. - 3                   Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
             Case 3:17-cv-05760-BHS Document 165 Filed 04/10/19 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on April 10, 2019, I caused the foregoing to be electronically filed
 3   with the Clerk of Court using the CM/ECF system which will electronically send notice to all
 4
     Counsel of Record.
 5
                                                        HEURLIN, POTTER, JAHN, LEATHAM,
 6                                                      HOLTMANN & STOKER, P.S.

 7                                                      s/ Stephen G. Leatham
                                                        Stephen G. Leatham, WSBA #15572
 8                                                      211 E. McLoughlin Boulevard
                                                        Vancouver, WA 98663
 9                                                      Telephone: (360) 750-7547
                                                        Fax: (360) 750-7548
10
                                                        E-mail: sgl@hpl-law.com
                                                        Attorney for HP Tuners, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DECLARATION OF ANDREW P. BLEIMAN, ESQ. - 4                 Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
